ODOM, J.
The . defendant, Jonas Bodley, employed James Hodge, a local building contractor, to construct a. small residence in the • city of Alexandria at a price exceeding $500.00.
This contract is in writing, but was never recorded.
Jonas Bodley, the owner, did not require bond of the. contractor, Hodge.
The plaintiff in this case sold to James Hodge, the contractor, a lot of building material. Plaintiff alleges that there is *592still due him the sum of $346.24 on this material bill, for which amount he is now suing Bodley, the owner of the house.